                                                               USDC
            Case 1:20-cr-00523-GHW Document 75 Filed 08/20/21 Page 1 ofSDNY
                                                                        1
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
         MEMORANDUM ENDORSED                                   DATE FILED: 8/19/2021
         Federal Defenders                                                                                 Southern District
                                                                            52 Duane Street-10th Floor, New York, NY 10007
         OF NEW YORK, INC.                                                           Tel: (212) 417-8700 Fax: (212) 571-0392


         David E. Patron                                                                               S011them Disrria of New York
          Exec1<tive Direetor                                                                              Jennifer L. Brown
                                                              August 19, 2021                               Auomey-in-Clu,rge



       ByECF

       Honorable Grego1y H. Woods
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, N.Y. 10007

       Re:        United States v. Medghyne Calonge, 20 Cr. 523 (GHW)

       Dear Judge Woods:

               I write on consent (Assistant U.S. Attorney Louis Pellegrino) to respectfully request that
       the Court extend the deadline for the filing of post-trial motions by a period of 30 days. Under
       Federal Rules of Criminal Procedure 29 and 33, post-trial motions for a judgment of acquittal or
       a new trial are due within 14 days of the verdict, which in this case would be August 30, 2021. I
       plan to be out of the office for several weeks, and thus respectfully request that the Comi extend
       the deadline by 30 days, so that the motions are due on September 29, 2021. If the Comi grants
       the extension, the Government has requested 30 days to respond (October 29, 2021), and I would
       then ask for one week to reply, if necessaiy (November 5, 2021).

                  Thank you for your consideration of this request.

                                                              Respectfully submitted,


                                                              Isl
                                                              Maiiin Cohen
                                                              Ass't Federal Defender
                                                              (212) 417-8737

       cc:        Timothy Capozzi, Esq., by ECF
                  Louis A. Pellegrino, Esq., by ECF

Application granted. Defendant's request for an extension of the deadline for post-trial motions, Dkt. No. 60, is granted. The deadline for
Defendant to file post-trial motions is extended to September 29, 2021. The Government's response is due no later than thirty days after
service of Defendant's motions; Defendant's reply, if any, is due no later than one week following service of the Government's response. The
Clerk of Court is directed to terminate the motion pending at Dkt. No. 60.
SO ORDERED.
Dated: August 19, 2021
